Citation Nr: 9911736	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-03 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in December 1997, by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection for a bilateral knee disorder was 
denied by the RO in October 1990.  The appellant was 
notified of that decision in November 1990 and there was 
no appeal filed within one year of this notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for a bilateral 
knee disorder while new, in that it has not been 
previously considered by VA, is not material to the 
incurrence of a bilateral knee disorder during service.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim for service connection for a bilateral knee disorder is 
not reopened and the October 1990 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating the appellant's current petition to reopen his 
claim for service connection for a bilateral knee disorder, 
the Board considers all evidence submitted by the appellant 
or obtained on his behalf since the last final denial in 
order to determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for a 
bilateral knee disorder was denied by the RO in October 1990.  
The rating board noted that while evidence of record 
documented diagnosis and treatment of a bilateral knee 
disorder, there was no evidence of a knee disorder during 
service or of arthritis of the knees present within one year 
of service discharge.  The rating board concluded that in the 
absence of evidence to establish that the bilateral knee 
disorder manifested in service or within one year of service 
discharge, service connection was denied.  In reaching this 
conclusion, it was noted that the appellant's service medical 
records were unavailable and presumed destroyed in the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  The appellant was notified of that decision 
denying his claim in November 1990, and there was no appeal 
filed within one year of that notification.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court"), the Board may reopen and 
review a claim which has been previously denied only if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of a 
bilateral knee disorder during service or within one year of 
service discharge.  Evidence submitted or obtained in support 
of the appellant's petition includes private treatment 
reports dated from 1968 to 1997, for various disorders 
including osteoarthritis of the knees, as well as statements 
and testimony from the appellant. 

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for a bilateral knee disorder.  However, it is not found to 
be material as it fails to address the issue at hand in this 
case, specifically, the incurrence of a bilateral knee 
disorder during service to include arthritis of the knees 
within one year of the appellant's discharge from service.  
While the additional evidence submitted in support of the 
appellant's claim documents the diagnosis of osteoarthritis 
of the knees and treatment for this condition, there is no 
evidence to relate this disorder to the appellant's period of 
service.  Accordingly, since this evidence fails to address 
the etiology of the bilateral knee disorder, it is not found 
to be so significant, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Furthermore, the appellant's statements and testimony at his 
hearing in January 1999 regarding the relationship between a 
reported injury during service and his current bilateral knee 
disorder have been carefully considered by the Board.  
However, any relationship between complaints and diagnoses 
involves medical opinions and the appellant as a lay person 
is not competent to offer medical opinions.  In the absence 
of such expert opinion, these statements are not deemed to be 
of sufficient probative value to be material and serve as the 
basis for reopening the appellant's claim.  See Espirtu v. 
Derwinski, 2 Vet.App. 492 (1992) (where the Court held that 
the lay neighbors of the veteran were not capable, on the 
facts as presented, of providing a probative diagnosis as to 
the cause of the veteran's death and, hence, this evidence is 
not material.)


In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for a 
bilateral knee disorder is not reopened.


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for a 
bilateral knee disorder is denied.




		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

